Citation Nr: 0126188	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  97-10 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (original) evaluation for post 
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling, effective from May 10, 1995.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. Freytes del Rio, M.D.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal presently before the Board (Doc. # 97-10 253A) has 
been perfected as to the issue of an increased/staged rating 
above 70 percent for PTSD from May 10, 1995.  However, the 
appellant did not perfect an appeal as to any other claims, 
to include a claim seeking entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  The record shows that the total 
rating/individual unemployability claim was denied by rating 
decision in July 1997, but following the timely filing of a 
notice of disagreement in September 1997 and issuance of a 
statement of the case in December 1998, the appellant did not 
thereafter timely perfect an appeal by filing a Form 9 
substantive appeal or equivalent document within the 
remaining 60 days from issuance of the statement of the case, 
which would have been on or about February 14, 1999.  See 38 
C.F.R. §§ 20.202, 20.302(b) (2001).  Hence, the Board will 
only address at this time the increased/staged rating claim 
for PTSD that has been perfected for appeal.  The Board takes 
this opportunity to note that it may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by recurrent 
nightmares, flashbacks, sleep difficulties, and problems with 
anger control.

2.  The evidence shows no gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation, loss of memory, or other 
symptoms of total social and occupational impairment.

3.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for his PTSD so as 
to require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The appellant's PTSD is no more than 70 percent disabling 
from May 10, 1995, pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9440 (2001).

2.  Application of the extraschedular provisions for the 
appellant's PTSD is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided a medical 
examination for his PTSD and development efforts have been 
completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  It is also not shown by the record on appeal that 
there exists any additional evidence that would be necessary 
to substantiate his claim.  Further, the RO has adjudicated 
the claim on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the decision, as well as to facilitate 
review by the U. S. Court of Appeals for Veterans Claims (the 
Court).  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board must assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether a preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; however, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities; the percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from these disabilities and their residual conditions in 
civil occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

As the PTSD increased-rating claim arises from a perfected 
appeal of the RO's assignment of original disability ratings 
following the grant of service connection in November 1996 
(70 percent rating assigned from May 10, 1995, the date of 
claim), the Board will consider whether there is any basis to 
award "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (appeal arising from assignment 
of initial or original disability rating upon the award of 
service connection may, consistent with the facts found, be 
higher or lower for segments of time under review, i.e., 
original rating may be "staged").

Moreover, as the appellant has been advised by the 
statement/supplemental statements of the case of the 
pertinent schedular criteria and all pertinent evidence 
considered, the Board finds that it may proceed to a 
disposition as it is not shown that the RO's failure to 
correctly identify the type of claim (appeal of "original" 
disability rating) resulted in any undue prejudice.  Bernard, 
4 Vet. App. 384 (1993).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq. were amended on November 7, 1996.  The RO adjudicated 
the case in accordance with the amended rating criteria by 
rating decision dated November 16, 1996, and in connection 
with all subsequent readjudications by statement/supplemental 
statements of the case.  As amended, all mental disorders are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440, whether 
diagnosed as generalized anxiety disorder, PTSD, etc.  38 
C.F.R. § 4.130 (2001).  The regulation reads as follows for 
the 70 percent and 100 percent ratings:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2001).

In this case, the relevant evidence shows that the appellant 
suffers from chronic PTSD.  Specifically, Dr. R. Freytes del 
Rio, M.D.'s report of December 1995, the report of a VA 
compensation examination conducted in April 1999, and the 
report of a VA social and industrial survey conducted in June 
1999 shows that his symptoms consist mainly of recurrent 
nightmares and flashbacks and associated sleep difficulties.  
He also has problems with anger control and social isolation, 
as reported by his wife during the June 1999 social and 
industrial survey.  Moreover, the evidence shows that he has 
a depressed mood, and, according to Dr. Freytes's hearing 
testimony of March 1999, some hallucinatory ideation and 
aggressive behavioral responses in the home (threatens to 
strike wife, and destroys furniture).  However, none of the 
aforementioned evidence shows grossly impaired thought 
processes, communications ability, poor memory or 
orientation, inability to attend to his personal hygiene, or 
significantly impaired judgment/insight ("fair" on the 
April 1999 VA examination).  Moreover, and notwithstanding 
the March 1999 testimony of Dr. Freytes, which on this point 
is not corroborated by any medical treatment records, there 
is no evidence showing objectively that the appellant has 
ever had "persistent delusions or hallucinations" or any 
other bizarre psychotic behavior that would support 
entitlement to a total rating under the above-cited rating 
criteria.

In the Board's judgment, the above-cited clinical picture 
does not warrant a 100 percent disability rating under the 
rating criteria.  A 100 percent rating requires PTSD symptoms 
that result in "total" occupational and social impairment.  
In this case, while the evidence shows that the appellant has 
not worked since July 1992, it is also apparent that his 
inability to work is due in part to other physical 
disabilities separate and apart from his service-connected 
PTSD, and in any case, the medical evidence simply does not 
support a finding that he has gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation, loss of memory, or other 
symptoms of total social and occupational impairment.  
Moreover, the GAF scores of 45 (reported by Dr. Freytes in 
connection with this March 1999 hearing testimony) and 65 (as 
noted on the April 1999 VA examination) noted by the record 
in this case support the conclusion that the appellant has a 
serious PTSD condition, but not a totally incapacitating one.  
His current 70 percent rating reflects the seriousness of his 
disorder.  It contemplates social and occupational 
deficiencies in most areas.  In fact, the current 70 percent 
rating also contemplates PTSD symptoms of suicidal ideation, 
obsessive rituals, illogical speech, near-continuous panic, 
spatial disorientation, and neglect of personal hygiene and 
appearance, but even these symptoms are not currently shown 
by the medical evidence.  Rather, the evidence shows that his 
PTSD has consistently been manifested by less than total 
psychiatric impairment as demonstrated by his mood swings, 
chronic depression/anxiety, and hypervigilence leading to 
social isolation, e.g., inability to have many contacts with 
other people other than his wife.  As a preponderance of the 
evidence is against the claim in this respect, there is no 
doubt to be resolved.

With respect to the above, the Board notes that although a 
GAF score does not fit neatly into the rating criteria, the 
score is evidence that must be considered.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995). A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Quick Reference to the Diagnostic Criteria 
from the DSM-IV (1994).  The appellant's score of 45 given by 
Dr. Freytes falls in the range of what is characterized as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  But as noted above, a 70 
percent evaluation compensates deficiencies in most areas of 
occupational and social impairment.  It is therefore apparent 
that the appellant's GAF scores falling just below the mid-
level on the scale, when read together with all the pertinent 
evidence, do not show that his PTSD is so severe by itself to 
be manifested by psychiatric symptoms that are compatible 
with a more serious level of impairment within the meaning of 
the GAF scale, which in turn does not support total social 
and occupational impairment under the amended criteria (it 
appears GAF scores in the 20s and low 30s approximate the VA 
rating criteria for a 100 percent rating - for "gross" 
psychiatric impairment).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, his contentions 
on appeal and personal statements have been accorded due 
consideration.  However, for the reasons discussed above, the 
Board concludes that he is not entitled to an increased 
rating above the level presently assigned (70 percent from 
date of claim).  It should be emphasized that the diagnoses 
and clinical findings discussed above are consistent with the 
appellant's medical history, and are essentially 
uncontradicted by any other competent evidence.  There is no 
evidence of record showing that the appellant is qualified to 
render a medical diagnosis or opinion.  Hence, the medical 
evidence of record cited above specifically outweighs his own 
personal assessment of functional impairment caused by his 
PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

In exceptional cases where schedular evaluations are found 
inadequate, a claim may be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2001).  The governing norm in 
these cases is the requirement of a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  In this regard, the schedular evaluation 
assigned for the appellant's PTSD is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  As to the latter, it is not shown by the 
evidence that the appellant has required frequent 
hospitalizations for this disability.  Moreover, the high 
schedular rating assigned in this case (70 percent from date 
of claim) is a recognition that the impairment caused by the 
service-connected PTSD makes it difficult to obtain and keep 
employment.  38 C.F.R. § 4.1 (2001); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, in the absence of 
evidence which reflects that his PTSD disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate for rating purposes, referral for 
extraschedular consideration is not indicated.


ORDER

An increased or staged rating above the presently assigned 70 
percent for the appellant's PTSD, which was granted effective 
from the date of claim, May 10, 1995, is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

